UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JEAN FRENEL GEORGES; MARGARETTE
GEORGES; ALEXANDRA GEORGES;
FRENEL GEORGES, JR.; FRANCESCA
GEORGES,
Petitioners,
                                                                      No. 97-1250
v.

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A71-795-474, A72-418-733, A72-418-734, A72-418-735,
A72-418-736)

Submitted: July 8, 1997

Decided: July 31, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Brenda E. Ellison, Senior Litigation Counsel, John C. Cunningham,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Petitioner Jean Frenel Georges, a citizen of Haiti, seeks review of
a Board of Immigration Appeals (BIA) decision and order affirming
the immigration judge's decision finding Georges deportable, denying
his application for asylum1 and withholding deportation,2 and granting
his request for voluntary departure. Georges' wife and three of his
children are co-petitioners. They are dependents on Georges' applica-
tion for asylum and are subject to the BIA's order of deportation.
Georges, who entered the United States in June 1991 on a six month
tourist visa, claims that he was persecuted while in Haiti and that he
has a well-founded fear of persecution if he returns to Haiti. After
review, we deny the petition.

The Immigration and Naturalization Service (INS) denied Georges'
first petition for asylum and commenced deportation procedures once
Georges' tourist visa expired. While conceding deportability, Georges
again sought asylum and withholding deportation, or as a last resort,
to leave the United States voluntarily. To be eligible for refugee status
and discretionary asylum, Georges must show a reasonable possibility
of persecution, or that a reasonable person in similar circumstances
would fear persecution on account of his political beliefs or one of the
other enumerated provisions of the statute. Georges testified at the
hearing held by the immigration judge that he feared for his and his
family members' lives if they returned to Haiti. He testified that
_________________________________________________________________
1 See 8 U.S.C. § 1158(a) (1994).
2 See 8 U.S.C. § 1253(h) (1994).

                    2
before he left Haiti a coworker with ties to the Ton-Ton Macoutes, a
paramilitary group with ties to Haiti's former dictatorial rulers, the
Duvaliers, had threatened his life. According to Georges, he was per-
secuted because he supported Marc Bazin and his party, the Move-
ment for Installation Of Democracy in Haiti (MIDH), to lead the
country. Georges also claimed that he received threatening phone
calls from the supporters of Haiti's current president, Jean Bertrand
Aristide; however, Georges could not identify the callers nor did he
mention the threatening phone calls in his first asylum petition.

Statute provides that administrative findings of fact are conclusive
unless a reasonable adjudicator is compelled to conclude otherwise.3
Therefore, we will uphold the decision of the BIA unless the evidence
compels the conclusion that the petitioner has a well-founded fear of
persecution because of his political opinion or one of the other enu-
merated bases in the statute.4 In this case, the evidence simply does
not compel the conclusion that Georges will be subjected to persecu-
tion or other harm upon his return to Haiti.

The immigration judge found Georges' testimony credible with
regard to the threats from his coworker, but the immigration judge
found that the coworker was not acting on behalf of Haitian authori-
ties or the Haitian government. Additionally, the dispute with his
coworker was essentially personal, and Georges' fear of harm was
from an ordinary thug and not an organized political group. Besides
the incidents at his job, Georges presented no evidence that he was
ever harassed or even contacted by the Ton-Ton Macoutes at home,
or anywhere else in Haiti. While the threats at his job were terrifying,
the record does not compel a finding that the immigration judge erred
in finding that Georges failed to establish past persecution, or a well-
founded fear of persecution on account of actual or imputed political
opinion or any of the other grounds for which asylum may be granted:
race, religion, nationality, or membership in a particular social group.5

Although the immigration judge found Georges' testimony about
_________________________________________________________________
3 See 8 U.S.C.A. § 1252(b)(4)(B) (West 1970 & Supp. 1997).

4 INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).
5 See M.A. v. INS, 899 F.2d 304, 312-14 (4th Cir. 1990) (in banc).

                    3
his coworker credible, the immigration judge did not find as credible
Georges' story of threatening phone calls from Aristide supporters.
Georges did not present this claim in his first petition in 1991, when
the alleged events were recent and logically fresh in his memory.
Instead, Georges waited four years to raise the claim and now places
the blame for the delay on his attorney and translator. Even if the
phone calls did occur, the immigration judge did not err in finding
that they do not rise to the level of persecution, 6 or establish a clear
probability of future persecution.7

In conclusion, Georges failed to establish that either the Ton-Ton
Macoutes or the supporters of Aristide will persecute him because of
his political opinions, or that he faces any harm beyond the violence
incidental to the civil unrest in Haiti itself. 8 While the record may
show that conditions in Haiti remain imperfect, Haiti now has a dem-
ocratic government and Georges presented no evidence that he and
his family would not be safe if they return. As the immigration judge
noted, Marc Bazin continues to live in Haiti without incident, and a
State Department report on human rights concludes that supporters of
Bazin and the MIDH have little to fear upon returning to Haiti.

Because substantial evidence supports the decision of the BIA,
Georges' petition for review is denied, and the decision of the Board
of Immigration Appeals is affirmed. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

PETITION DENIED
_________________________________________________________________
6 See Borca v. INS, 77 F.3d 210, 215 (7th Cir. 1996).
7 See Cruz-Lopez v. INS, 802 F.2d 1518, 1521 (4th Cir. 1986); Diaz-
Escobar v. INS, 782 F.2d 1488, 1493 (9th Cir. 1986).
8 See Elias-Zacarias, 502 U.S. at 483; M.A., 899 F.2d at 314-15.

                     4